DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 7,151,674).
Regarding claim 1, Sasaki et al. discloses a circuit board device fig. 1 - 9), comprising: a circuit board 1; a cover ‘C’ and a molded body ‘M’ to be provided on the circuit board; and a board connector 3 to be surface-mounted on the circuit board, wherein: the board connector includes a housing 5 and a plurality of terminal fittings 302 integrally mounted in or on the housing, the board connector is surface-mounted on the circuit board by solder-joining the covering the plurality of terminal fittings, the molded body is made of synthetic resin and surrounds the circuit board and the 
plurality of terminal fittings that are solder-joining to the circuit board, and the cover is formed of a single body and embedded in the molded body while being disposed at an intermediate position of a straight path connecting a gate mark ‘G’ on an outer surface of the molded body and the plurality of terminal fittings and covering the plurality of terminal fittings.
Regarding claim 2, Sasaki et al. discloses the cover is assembled with the housing (fig. 2, 6)’.
Regarding claim 3, Sasaki et al. discloses the cover is fixed to the circuit board (fig. 2, 6).
Regarding claim 4, Sasaki et al. discloses the cover is disposed to surround the plurality of terminal fittings provided between the housing and the cover (fig. 2, 6).
Regarding claim 5, Sasaki et al. discloses the cover is formed with an upper wall portion 12 disposed to face the circuit board across the plurality of terminal fittings (fig. 2, 6).
Regarding claim 6, Sasaki et al. discloses the cover includes a peripheral wall facing an outer surface of the housing across the plurality of terminal fittings, and the upper wall is directly connected to an upper end of the peripheral wall (fig. 2, 6).
Regarding claim 7, Sasaki et al. discloses the upper wall portion is formed with an upper surface opening open in an area corresponding to the plurality of terminal fittings in a plan view (fig. 1 - 9).
Regarding claim 8, Sasaki et al. discloses the cover is assembled with the housing, and the upper wall is formed with a transfer opening for exposing a suction area in an upper surface of the housing (fig. 1 - 9).
Regarding claim 9, Sasaki et al. discloses the transfer opening and the suction area are set in a range including a center of gravity of the board connector in a plan view (fig. 1 - 9).
Regarding claim 10, Sasaki et al. discloses the cover includes a peripheral wall portion facing an outer surface of the housing across the plurality of terminal fittings, and a peripheral surface notch is formed in an edge of the peripheral wall portion proximate to the circuit board (fig. 1 - 9).
Regarding claim 11, Sasaki et al. discloses the plurality of terminal fittings disposed in parallel behind the housing, the plurality of terminal fittings are conductively solder-joined to the circuit board, the cover includes a rear wall disposed behind the plurality of terminal fittings, and the rear wall is formed with a plurality of portions partitioning between adjacent ones of the terminal fittings, respectively (fig. 1 - 9).
Regarding claim 12, Sasaki et al. discloses the cover is fixed to the circuit board via a plurality of pegs 504 (fig. 4 and 5).
Regarding claim 13, Sasaki et al. discloses the cover is made of synthetic resin (see Summary of the invention).

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
The applicant argues: “that Sasaki fails to disclose that "the board connector is surface-mounted on the circuit board by solder-joining the metal members" as specifically recited in claim 1”.
The examiner points out that the board connector is surface-mounted on the circuit board by solder-joining the elements 302 in addition to fixing by means of elements 304, 305.
The applicant further argues “amended clam 1 recites, inter alia, that "the cover is formed of a single body ... while being disposed ... and covering the plurality of terminal fittings." 
The examiner points out that the Sasaki’s cover 5 (fig. 4) formed a single body covering the plurality of terminal fittings 203.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V. I/               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831